After Remandment.
The order of this court heretofore rendered reversing the judgment of conviction from which this appeal was taken, and rendering judgment discharging defendant from further custody in this proceeding, must be, and is, hereby modified, and an order now made and entered reversing the said judgment of conviction and remanding the case to the court below for further proceedings as directed by the Supreme Court on certiorari. Code 1940, Title 13, Chapter 3, Section 95. Code 1923, Section 7318.
The history of this case, from the initial prosecution to the present time, has been unusual. Several opinions by the two appellate courts have been herein rendered. The original prosecution of the defendant in this case was as for the violation of the prohibition laws of the State which were in force and effect, before and at the time of the adoption of the Alabama Beverage Control Act, Code 1940, Tit. 29, § 1 et seq. This was erroneous, the prosecution should have been as for the violation of the provisions of said Alabama Beverage Control Act, as the offense was alleged to have been committed in Madison County, which is a so-called "wet county," where said Act controls and governs.
Much confusion exists we are officially informed, and personally know, relative to how prosecutions should be begun, for the violation of the prohibition laws, or laws to promote temperance in this State. The simplest solution of this much debated question is — where the offense is alleged to have been committed in any of the 24 "wet counties" of the State, the prosecution should be instituted and based as for a violation of the Alabama Beverage Control Act; and, contra; where the offense is alleged to have been committed in the "dry counties" of the State, the prosecution should be begun under the provisions of the prohibition laws of the State as they existed before the Alabama Beverage Control Act was enacted. All this, of course, to be governed and controlled in addition to the respective acts, by such constructions as may have been or may be hereafter placed thereon by the appellate courts of this State.
Reversed and remanded.